Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-21-00190-CV

IN RE CERTAIN UNDERWRITERS AT LLOYD’S, LONDON and Thomas J. Brownfield,
                             Relators

                                            Original Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: May 26, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relators filed a petition for writ of mandamus and motion for temporary relief. We have

the power to issue writs of mandamus when “agreeable to the principles of law regulating those

writs.” TEX. GOV’T CODE § 22.221(b). For mandamus, a relator has the burden to file a petition

and record showing “the trial court abused its discretion and that no adequate appellate remedy

exists.” In re H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per

curiam). Having reviewed the petition and documents included in the appendix, we conclude

relators have not satisfied their burden. Accordingly, we deny the petition and motion for

temporary relief. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM

1
 This proceeding arises out of Cause No. 2017CI16323, styled Implicity Management Co. v. Certain Underwriters at
Lloyd's London, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez
presiding.